Title: To James Madison from Eusebio Valdenegro, 1 January 1812 (Abstract)
From: Valdenegro, Eusebio
To: Madison, James


1 January 1812. Introduces himself as a citizen of South America who was dismissed by its oppressors and brought by fate to the U.S. Was prominent in the revolution in his native country and encloses documents in support of this fact. Cites his present indigence as proof of the purity of his intentions and the disinterestedness with which he has served his country. Lacking resources, he is now unable to provide for his wife and two children. Implores JM to recommend him to some gentleman who could assist him with a loan of six thousand pesos to establish a trade that would permit him to survive. Promises to repay the sum at the end of one year at an agreed-upon rate of interest. Asks JM to extend a benevolent hand to his unfortunate family.
